        Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 1 of 7


 1   ROBERTA STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   JAMES H. BAKER, SBN 291836 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Ave., 5th Floor West
 4   P.O. Box 36025
     San Francisco, CA 94102
 5   Telephone No. (650) 684-0950
     Fax No. (415) 522-3425
 6   james.baker@eeoc.gov

 7   Attorneys for Plaintiff EEOC

 8

 9                                  UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
      U.S. EQUAL EMPLOYMENT OPPORTUNITY                      Case No.:
12    COMMISSION,
13                   Plaintiff,                              COMPLAINT
14
             vs.                                             CIVIL RIGHTS – EMPLOYMENT
15                                                           DISCRIMINATION
      CAPPO MANAGEMENT XXIX, INC. d/b/a
16    HARROLD FORD, and VICTORY                              JURY TRIAL DEMAND
      AUTOMOTIVE GROUP, INC.
17
                     Defendants.
18

19

20                                      NATURE OF THE ACTION

21          This is an action under Title I of the Americans with Disabilities Act, as amended by the

22   ADA Amendments Act of 2008, 42 U.S.C. § 12101 et. seq., (ADA) to correct unlawful employment

23   practices on the basis of perceived disability and to provide appropriate relief to Aryan Rahimi who

24   was adversely affected by such practices. The U.S. Equal Employment Opportunity Commission

25   (Plaintiff or EEOC) alleges that Cappo Management XXIX, Inc., d/b/a Harrold Ford (Ford) and

26   Victory Automotive Group, Inc. (Victory) (collectively, Defendants), acting as joint employers,

27   violated the ADA when they wrongfully terminated Ms. Rahimi’s employment on the basis of her

28   actual or perceived impairment.

COMPLAINT FOR EMPLOYMENT                                                   U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                         1                450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                 San Francisco, CA 94102
        Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 2 of 7


 1                                     JURISDICTION AND VENUE
 2          1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
 3   and 1345. This action is authorized and instituted pursuant to Section 107(a) of the Americans with
 4   Disabilities Act of 1990 (ADA), 42 U.S.C. § 12117(a), which incorporates by reference Sections
 5   706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-5(f)(1) and (3)
 6   (Title VII), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
 7          2.      Defendants committed the alleged unlawful employment practices in Sacramento
 8   County, California, which is within the jurisdiction of the United States District Court for the
 9   Eastern District of California sitting in Sacramento, California.
10                                   INTRADISTRICT ASSIGNMENT
11          3.      This action is appropriate for assignment to the Sacramento Division of this Court
12   because the unlawful employment practices alleged were committed within Sacramento County,
13   which is within the jurisdiction of the Sacramento Division.
14                                                 PARTIES
15          4.      Plaintiff, the U.S. Equal Employment Opportunity Commission, is the agency of the
16   United States of America charged with the administration, interpretation and enforcement of Title I
17   of the ADA, and is expressly authorized to bring this action by Section 107(a) of the ADA, 42
18   U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of Title VII.
19          5.      At all relevant times, Defendant, Cappo Management XXIX, Inc. d/b/a Harrold Ford,
20   has been a California corporation continuously doing business in the City of Sacramento, California
21   and employing at least fifteen (15) employees.
22          6.      At all relevant times, Defendant, Victory Automotive Group, Inc., has been a
23   Michigan corporation, registered with the State of California, continuously doing business in the
24   City of Sacramento, California, and employing at least fifteen (15) employees.
25          7.      At all relevant times, Defendants shared common ownership and executive
26   management.
27          8.      At all relevant times, Defendants shared the ability to hire, supervise, discipline and
28   terminate Aryan Rahimi.

COMPLAINT FOR EMPLOYMENT                                                     U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                          2                 450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                   San Francisco, CA 94102
        Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 3 of 7


 1          9.      At all relevant times, Defendants shared the ability to assign Ms. Rahimi work
 2   assignments, and to determine the nature of those work assignments.
 3          10.     At all relevant times, Defendants shared control over Ms. Rahimi’s work schedule.
 4          11.     At all relevant times, Defendants shared control over Ms. Rahimi’s work site.
 5          12.     At all relevant times, Defendants had shared managerial and human resource
 6   personnel and personnel resources, such as payroll/accounting systems, employee policies, legal
 7   resources, advertisement resources, and health care plans.
 8          13.     At all relevant times, Defendants, together, have conducted business as joint
 9   employers.
10          14.     At all relevant times, Defendants have continuously been employers engaged in an
11   industry affecting commerce under Section 101(5) of the ADA, 42 U.S.C. § 12111(5), and Section
12   101(7) of the ADA, 42 U.S.C. § 12111(7), which incorporates by reference Sections 701(g) and (h)
13   of Title VII, 42 U.S.C. §§ 2000e(g) and (h).
14          15.     At all relevant times, Defendants have been covered entities under Section 101(2) of
15   the ADA, 42 U.S.C. § 12111(2).
16                                  ADMINISTRATIVE PROCEDURES
17          16.     More than thirty (30) days prior to the institution of this lawsuit, Charging Party
18   Aryan Rahimi filed a charge of discrimination with the EEOC against Defendant Ford alleging that
19   Ford discriminated against her in violation of Title I of the ADA.
20          17.     More than thirty (30) days prior to the institution of this lawsuit, Charging Party
21   Aryan Rahimi filed a charge of discrimination with the EEOC against Defendant Victory alleging
22   that Victory discriminated against her in violation of Title I of the ADA.
23          18.     By letters dated August 6, 2019, the EEOC issued to Defendants Determinations
24   finding reasonable cause to believe that Defendants violated Title I of the ADA and invited
25   Defendants to join with the EEOC in informal methods of conciliation to endeavor to eliminate the
26   discriminatory practices and provide appropriate relief.
27          19.     The EEOC communicated with Defendants to provide Defendants the opportunity to
28   remedy the discriminatory practices described in the Determinations and to provide appropriate

COMPLAINT FOR EMPLOYMENT                                                    U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                          3                450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                  San Francisco, CA 94102
         Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 4 of 7


 1   relief.
 2             20.   The EEOC was unable to secure from Defendants a conciliation agreement
 3   acceptable to the EEOC.
 4             21.   By letters dated September 24, 2019, the EEOC issued to Defendants notice that
 5   efforts to conciliate were unsuccessful and that further conciliation efforts would be futile or non-
 6   productive.
 7             22.   All conditions precedent to the institution of this lawsuit have been fulfilled.
 8                                        STATEMENT OF CLAIMS
 9             23.   Since at least October 31, 2018, Defendants have engaged in unlawful employment
10   practices in violation of Sections 102(a) of Title I of the ADA, 42 U.S.C. §§ 12112(a). Defendants
11   discriminated against Aryan Rahimi when they terminated her employment because they regarded
12   her as disabled.
13             24.   Defendants hired Ms. Rahimi as a Title Clerk in or around August 2018, after
14   concluding that she had the requisite background, skill and experience to perform the job duties.
15             25.   On or around, October 12, 2018, Ms. Rahimi was admitted to the hospital due to
16   extreme pain in her abdominal area. A few days later, Ms. Rahimi informed Defendants that she
17   was still in the hospital and awaiting diagnosis.
18             26.   On or around October 17, Ms. Rahimi informed Defendants that she had been
19   transported to a different medical facility to see a specialist, and that the doctors were “afraid [her]
20   body might shut down.”
21             27.   On or around October 20, Ms. Rahimi submitted doctor’s notes to Defendants
22   informing them that she was being put off-work until October 26, 2018. Ms. Rahimi later clarified
23   that she expected to be off work until October 29.
24             28.   A few days later, Ms. Rahimi’s managers discussed amongst themselves
25   Ms. Rahimi’s hospitalization for possible liver or kidney failure. They then discussed terminating
26   Ms. Rahimi.
27             29.   On or around October 29, 2018, Ms. Rahimi advised Defendants that her doctors
28   thought she might have pancreatic cancer, but that she would be returning to work on November 1,

COMPLAINT FOR EMPLOYMENT                                                      U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                            4                450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                    San Francisco, CA 94102
        Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 5 of 7


 1   2018.
 2           30.    On the evening of October 29, Ms. Rahimi’s managers learned that her doctors
 3   believed that Ms. Rahimi had pancreatic cancer. The managers then, for the first time, discussed
 4   their policy of terminating employees after a two-week absence, despite Ms. Rahimi having already
 5   been absent for longer than two weeks.
 6           31.    Despite referencing the policy, Ms. Rahimi’s managers continued to muse whether to
 7   retain her notwithstanding the policy.
 8           32.    On October 30, Defendants called Ms. Rahimi ostensibly to determine whether
 9   Ms. Rahimi still planned to return to work on November 1. After that call, Defendants concluded
10   that Ms. Rahimi was more impaired than she was letting on, and that there was “no way”
11   Ms. Rahimi would be able to report to work on November 1.
12           33.    On October 31, Defendants decided to terminate Ms. Rahimi and to have her contact
13   them when she was “ready and able to work full time.”
14           34.    Later that day, Defendants called Ms. Rahimi to inform her of her termination, and to
15   advise her to “focus on her health.” When Ms. Rahimi asked why she was being terminated, she
16   was told that it was a corporate decision. Ms. Rahimi maintained that she was planning to return to
17   work the next day, on November 1, 2018. But Defendants fired her anyway.
18           35.    On or around November 1, Defendants sent Ms. Rahimi a termination letter advising
19   her that her termination was “not a reflection of your performance in your job,” and that Defendants
20   hoped that Ms. Rahimi was “recuperating and getting [her] strength back.”
21                                            CAUSE OF ACTION
22           36.    On or around October 31, 2018, Defendants terminated Ms. Rahimi’s employment
23   due to her actual or perceived impairment, including cancer, in violation of Section 102(a) of Title I
24   of the ADA, 42 U.S.C. § 12112(a).
25           37.    The effect of the practices complained of in paragraphs 22 through 34 above have
26   been to deprive Ms. Rahimi of equal employment opportunities and otherwise adversely affect her
27   status as an employee because of her actual or perceived impairment.
28

COMPLAINT FOR EMPLOYMENT                                                    U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                          5                450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                  San Francisco, CA 94102
           Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 6 of 7


 1            38.    The unlawful employment practices complained of in paragraphs 22 through 34
 2   above were and are intentional.
 3                                          PRAYER FOR RELIEF
 4            Wherefore, the Commission respectfully requests that this Court:
 5            A.     Grant a permanent injunction enjoining Defendants, their officers, agents, successors,
 6   assigns, and all persons in active concert or participation with them, from engaging in any
 7   employment practice that discriminates on the basis of perceived disability.
 8            B.     Order Defendants to institute and carry out policies, practices, and programs which
 9   provide equal employment opportunities for qualified individuals with perceived disabilities, and
10   which eradicate the effects of its past and present unlawful employment practices.
11            C.     Order Defendants to make whole Ms. Rahimi by providing appropriate back pay with
12   interest, in amounts to be determined at trial, and other affirmative relief necessary to eradicate the
13   effects of their unlawful employment practices.
14            D.     Order Defendants to make whole Ms. Rahimi by providing compensation for past and
15   future pecuniary losses resulting from the unlawful employment practices described in paragraphs 22
16   through 34 above, including past and future out-of-pocket losses, in amounts to be determined at
17   trial.
18            E.     Order Defendant to make whole Ms. Rahimi by providing compensation for past and
19   future non-pecuniary losses resulting from the unlawful practices complained of in paragraphs 22
20   through 34 above, including emotional pain, suffering, inconvenience, loss of enjoyment of life, and
21   humiliation, in amounts to be determined at trial.
22            F.     Grant such further relief as the Court deems necessary and proper in the public
23   interest.
24            G.     Award the Commission its costs of this action.
25

26   ///
27   ///
28   ///

COMPLAINT FOR EMPLOYMENT                                                      U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                           6                 450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                    San Francisco, CA 94102
        Case 2:20-cv-02245-MCE-KJN Document 1 Filed 11/10/20 Page 7 of 7


 1                                        JURY TRIAL DEMAND
 2          Plaintiff EEOC requests a jury trial on all questions of fact raised by its Complaint.
 3

 4   Respectfully submitted,
 5   Dated: November 10, 2020
 6
      BY: /s/ Roberta L. Steele                        SHARON FAST GUSTAFSON
 7
         Roberta L. Steele                             General Counsel
 8       Regional Attorney
                                                       ROBERT A. CANINO
 9    BY: /s/ Marcia L. Mitchell                       Acting Deputy General Counsel
         Marcia L. Mitchell
10       Supervisory Trial Attorney                    GWENDOLYN Y. REAMS
                                                       Associate General Counsel
11
      BY: /s/ James H. Baker
12       James H. Baker                                Office of the General Counsel
         Trial Attorney                                131 “M” Street NE
13                                                     Washington, D.C. 20507
      U.S. EQUAL EMPLOYMENT
14    OPPORTUNITY COMMISSION
      San Francisco District Office
15    450 Golden Gate Ave., 5th Floor West
      P.O. Box 36025
16    San Francisco, CA 94102
      Telephone No. (650) 684 0934
17    Fax No. (415) 522-3425
18    James.baker@eeoc.gov

19

20

21

22

23

24

25

26

27

28

COMPLAINT FOR EMPLOYMENT                                                    U.S. Equal Employment Opportunity Commission
DISCRIMINATION
                                                          7                450 Golden Gate Avenue, 5th Floor W., POB 36025
                                                                                                  San Francisco, CA 94102
